Appeal by the defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered March 24, 1992, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, we find that the prosecutor’s references to the crime scene as a high drug area do not warrant reversal {see, People v Chaitin, 61 NY2d 683; People v Kornegay, 164 AD2d 868). With respect to the defendant’s remaining contentions, any errors were harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Brown, 193 AD2d 612). Mangano, P. J., Rosenblatt, O’Brien and Copertino, JJ., concur.